Citation Nr: 1043213	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to October 1950.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Although the Veteran was scheduled for a Board hearing in October 
2010, he submitted a statement in September 2010, requesting that 
his hearing be cancelled.  He has not requested that the hearing 
be rescheduled.  Therefore, the hearing request is considered 
withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not diagnosed with any disability of either hip.


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated by 
active service, nor did such a disability develop proximately due 
to a service-connected disorder.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2007 and September 
2007, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by VA.  
Additionally, the May and September 2007 notice letters informed 
the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came prior to the initial 
adjudication of the claim, the timing of the notice complied with 
the requirement that the notice must precede the adjudication.  
Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  The Veteran has not 
submitted any consent and authorization to release medical 
information forms regarding any private treatment for his hips.  
Also of record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection for 
a hip condition because it is due to his service-connected 
residuals of a right tibia fracture.  Specifically, he contends 
that because his right leg is one half inch shorter than his left 
leg, his hips are affected, causing a lot of pain.  The Veteran 
has stated that he has received no treatment for this condition 
since 1981, and that the private physician who treated him at 
that time is now retired.  He reportedly has, however, received 
treatment from his children, who are chiropractors.

The Board notes that when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  

The service treatment records show that the Veteran's right leg 
was injured in May 1950 during a parachute jump.  The injury 
resulted in a spiral fracture of the distal right tibia.  He was 
transferred to the U.S. Naval Hospital in Philadelphia, where he 
had open reduction surgery.  He was noted to be walking with a 
limp in September 1950.  By October 10, 1950, he had improved, 
and on October 20, 1950, he was noted to be walking without a 
limp.  He was discharged to duty, having been deemed fit for 
duty, on October 20, 1950.  No hip complaints are noted in any of 
the service treatment records.  The separation examination notes 
no complaints or findings with respect to the Veteran's hips.

A March 1951 VA examination report notes that the Veteran had a 
scar on his right leg, which was asymptomatic.  There were no hip 
complaints or findings.  A November 1956 radiographic report of 
the right leg notes and old internally reduced fracture of the 
tibia.  The November 1956 VA examination report notes no hip 
complaints or findings.  

An April 2007 letter from Dr. A. J. Santoro, B.A., B.S., 
C.C.C.S.P., D.C., notes that the Veteran was under Dr. Santoro's 
care for lower back and extremity pain.  Dr. Santoro noted that 
Veteran has difficulty walking from injuries sustained while in 
service.  It was further noted that the Veteran suffered a severe 
spiral fracture of the right tibia, and because of the severity 
of the fracture, the right knee, right hip and lower back were 
not addressed.  Over the years, the Veteran has needed to receive 
treatment from chiropractors.  

The report of a December 2007 VA examination notes that the 
Veteran has received treatment from the Veteran's son, a 
chiropractor, for lower back and extremity pain.  It was noted 
that the claims file and medical records were reviewed.  The 
examiner noted that the right tibia spiral fracture has been 
stable since the original injury in service.  The examiner noted 
that the Veteran complained of right tibia pain, right knee pain, 
and right hip pain.  No deformity was noted, and no general 
debility was noted.  The examiner stated that the healed fracture 
does not affect motion of a joint.  It was noted that the 
Veteran's right leg is 34 inches long and his left leg is 34.5 
inches long.  No abnormal bone or sign of infection was noted.  
The examiner stated that the Veteran's gait is normal, but a 
weight bearing joint is affected.  There was no functional 
limitation of standing or walking, and there were no 
constitutional signs of bone disease.  There was a three-inch 
healed, nontender scar on the distal third of the anterior right 
leg.  There were also spider varicosities distal to the anterior 
scar.  X-ray studies of the hips revealed no evidence of acute 
osseous pathology, dislocations, or gross tendon calcifications.  
The Veteran was noted to have right sided hip pain.  There was no 
deformity, giving way, stiffness, weakness, incoordination,  
decreased speed of joint motion, episodes of dislocation or 
subluxation, locking episodes, effusions, or inflammation.  On 
the right side, there was guarding of movement of the hip.  There 
was pain with motion and limitation of range of motion.  Left hip 
findings were entirely negative.  Hip range of motion on the left 
side revealed flexion to 95 degrees, extension to five degrees, 
left abduction to 35 degrees, and toes out greater than 15 
degrees.  The left leg could be crossed over the right.  There 
was objective evidence of pain with active motion on the right 
side.  Right hip flexion was to 75 degrees, right hip extension 
was to zero degrees, right hip abduction was to 30 degrees, and 
the right leg could cross over the left.  The Veteran could toe 
out more than 15 degrees on the right.  The examiner opined that 
there were no fractures or dislocations of the hip.  Right hip 
pain was the only diagnosis.  The examiner opined that the 
current hip complaints are not caused by or a result of the in 
service parachute jump injury.  The examiner based his opinion on 
examination of the Veteran, the examiner's experience and 
credentials in orthopedic surgery, and the lack of any symptoms 
or treatment for the hip complaints.  

After review of the evidence of record, the Board finds that 
service connection is not warranted for a bilateral hip 
disability.  First, no hip condition is found during service, nor 
are there any complaints of hip problems during service.  As 
such, the service treatment records do not establish any chronic 
disability of either hip.

The first mention of hip complaints is from 2007, when the 
Veteran filed the instant claim for service connection.  Although 
there is an April 2007 letter from a private chiropractor, the 
Veteran's son, indicating that the Veteran's difficulty walking 
and extremity pain is due to his in-service parachute injury 
which resulted in a severe spiral fracture of the right tibia, 
the private chiropractor does not in any way diagnose the Veteran 
with a hip disability, nor does he directly relate any hip 
complaints or problems to military service, the parachute injury, 
or the in-service fracture of the tibia.  Instead, the private 
chiropractor relates only the lower back pain, the extremity 
pain, and the difficulty walking to the in-service injury.

Moreover, the Veteran underwent a VA examination in December 
2007.  Importantly, the VA examiner did not diagnose the Veteran 
with any disability of either hip.  Notably, examination of the 
left hip was entire negative, in terms of symptoms, complaints, 
or findings.  With respect to the right hip, there were 
complaints of pain, and findings of limitation of motion.  
However, X-ray studies of both hips were normal and the examiner 
diagnosed the Veteran with right hip pain only.  In sum, no 
underlying pathology of the right hip pain was found.  The Board 
notes that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, the post service medical evidence does not establish the 
presence of chronic disability of either of the Veteran's hips.  
Therefore, service connection is not warranted for a hip 
disability on any basis. 

The Federal Circuit has held that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. 
Cir. 2006).  As a finder of fact, though, the Board may weigh the 
absence of contemporaneous records when assessing the credibility 
of the lay evidence.  Here, the Veteran is competent to describe 
the hip pain he has been experiencing.  However, no hip problems 
were noted in service, there is no evidence that the Veteran has 
had hip problems continuously since service, and there is no 
current diagnosis of any hip disability.  Moreover, the Veteran 
is not competent to render a diagnosis regarding his hip(s), nor 
is he competent to provide an etiological relationship between 
his hip pain and his military service or service-connected 
disability.  The medical evidence of record establishes that the 
Veteran's hips are normal, by X-ray.  He has never been diagnosed 
with any disability of either hip.  As mentioned above, pain 
alone without an underlying disability is not a disability for 
which service connection may be granted.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe his hip pain, any contentions by the 
Veteran that he has any current hip disorder(s) that is/are 
etiologically related to active service or service-connected 
disability are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran does not contend, and the file does not show, that 
the VA examination was inadequate.  Rather, the Board finds that 
the VA examination is adequate because, as shown below, it was 
based upon consideration of the Veteran's prior medical history, 
his assertions and current complaints, and because it describes 
the hip complaints and findings in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994) (internal quotations omitted).  The Board 
accordingly finds that remand for a new examination is not 
required at this point. See 38 C.F.R. § 3.159(c)(4).

In summary, service connection for a bilateral hip disability is 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.






ORDER

Entitlement to service connection for a bilateral hip disability 
is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


